Citation Nr: 9912922	
Decision Date: 05/11/99    Archive Date: 05/21/99

DOCKET NO.  95-35 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1. Whether a separate rating for scars of the left forearm is 
warranted.  

2. Entitlement to a total rating based on individual 
unemployability due to service connected disabilities.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

James J. Dunphy, Counsel


INTRODUCTION

The veteran served on active duty from January 1943 to 
January 1946.  

The case was previously before the Board of Veterans' Appeals 
(Board) in August 1997, at which time the issues were 
entitlement to increased ratings for residuals of a gunshot 
wound of the left forearm, rated 30 percent disabling and for 
moderate incomplete paralysis of the ulnar nerve, rated 20 
percent disabling, along with entitlement to a total rating 
based on individual unemployability.  The Board remanded the 
case to the Department of Veterans Affairs (VA) Regional 
Office (RO) for further development.  In a December 1997 
rating action, the evaluation for the moderate incomplete 
paralysis of the left ulnar nerve was increased to 60 
percent, with special monthly compensation based on loss of 
use of the left hand granted.  The RO denied an increased 
rating for residuals of a gunshot wound of the left forearm 
and for a total rating based on individual unemployability.  
The RO also denied a separate rating based on scars of the 
left forearm, residuals of a gunshot wound.  

The veteran, in a December 1997 letter, withdrew his claim 
for an increased rating for loss of use of the left hand and 
for residuals of a gunshot wound of the left forearm.  He 
further stated that the issues of entitlement to a total 
rating based on individual unemployability and for a separate 
rating for scars of the left arm were not withdrawn.  After 
an additional examination, the RO furnished the veteran with 
a supplemental statement of the case (SSOC) in November 1998 
limited to these latter two issues.  The veteran provided a 
statement in January 1999 continuing to voice disagreement 
with the denial of a separate rating for scars of the left 
forearm.  The Board will construe this statement as a 
substantive appeal, and therefore concludes that that the two 
issues listed on the title page are properly developed and 
before the Board for action.   


FINDINGS OF FACT

1.  The scars of the left forearm, resultant from a gunshot 
wound of the forearm, are not tender, painful, or ulcerated, 
and they do not result in limitation of function beyond that 
contemplated by the rating for the left forearm disability.  

2.  The veteran has a high school education and experience as 
a golf professional and instructor.  

3.  Service connection is in effect for loss of use of the 
left hand with moderate incomplete paralysis, rated 60 
percent disabling; residuals of a gunshot wound of the left 
forearm with compound and comminuted fracture of the of the 
lower one third of the arm, rated 30 percent disabling; and 
scars, residuals of a gunshot wound of the right arm and 
forearm, rated zero percent disabling.  

4.  The veteran's multiple service connected disabilities, 
when considered in conjunction with his education and 
previous work experience, do not preclude all forms of 
substantially gainful employment.  


CONCLUSIONS OF LAW

1.  A separate rating for scars of the left forearm is not 
warranted.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 4.14 
(1998)

2.  The criteria for a total rating based on individual 
unemployability due to service connected disabilities are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.340, 3.341, 4.16, 4.19 (1998)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran has a high school education and experience as a 
golf professional and instructor.  Service connection is in 
effect for loss of use of the left hand with moderate 
incomplete paralysis of the ulnar nerve, rated 60 percent 
disabling; residuals of a gunshot wound of the left forearm 
with compound comminuted fracture of the of the lower one 
third of the arm, rated 30 percent disabling; and scars, 
residuals of a gunshot wound of the right arm and forearm, 
rated zero percent disabling.  The combined schedular 
evaluation is 60 percent.  See 38 C.F.R. § 4.68 (1998).

The veteran was examined by a private physician in January 
1995 because of increasing discomfort in the left forearm, 
with some increase in weakness of the ulnar three fingers.  
On examination, the veteran exhibited full wrist range of 
motion.  There was tenderness over the distal one-third of 
the ulna to deep palpation.  There were some paresthesias 
over the ulnar three fingers to light touch.  There was 
slight diminution to gripping.  The scar tissue over the 
distal ulna from previous surgery was well healed.  The 
diagnosis was post-traumatic compound fracture of the distal 
radius and ulna with residual ulnar nerve symptomatology.

The veteran was seen by the VA in April 1995.  At that time, 
he reported problems with loss of grip on the left side.  He 
indicated that this was important, because it made it 
impossible for him to carry out his occupation as a golf 
professional.  There was some forearm aching with strong 
flexion of the middle, right and little fingers on the left 
side, with history of numbness in the same three fingers in 
cold weather.  On examination, there was minimal atrophy of 
the thenar and hypothenar eminencies, a little more marked on 
the left than on the right.  There was mild weakness of 
abduction of both thumbs, with marked weakness involving the 
flexor carpi ulnaris and the flexor digitorum profundus to 
the fourth and fifth fingers on the left side.  There was no 
weakness in the muscles in the hand served by the ulnar 
nerve.  An electromyogram (EMG) showed ulnar neuropathy, 
local, involving nerve branches to the flexor carpi ulnaris 
and flexor digitorum profundus, proximal to the old injury 
but in no way related to that incident.   

Of record are reports of outpatient treatment afforded the 
veteran by the VA.  In a March 1995 treatment note, the 
veteran reported pain and numbness in the left forearm, along 
with reduced grip.  He underwent a vascular consultation in 
June 1995, at which time the assessment was left ulnar 
peripheral nerve dysfunction.  

The veteran was afforded a VA examination in November 1995.  
At that time, the veteran stated he was completely retired 
from is work as a golf instructor.  It was indicated that he 
had stopped playing professional golf over a year ago, and 
had stopped teaching more recently due to progressive 
dysfunction of the left hand.  His chief complaint was 
problems with his left forearm and hand.  The history of 
gunshot wound in service was reported.  On examination, he 
had generally good muscle bulk but appeared to have some 
atrophy of the medial volar forearm musculature, and of the 
hypothenar eminence in the left upper extremity, mild to 
moderate in degree.  There was scarring over the distal 
forearm on the volar and dorsal aspects.  Further scarring to 
a lesser extent was present over the more proximal left 
forearm, both shoulders, and the right forearm.  

The veteran had good strength in all movements of the right 
upper extremity.  However, he had great difficulty flexing 
the fingers in his left hand.  He was able to abduct and 
adduct the digits in his left hand with slightly less 
strength in the right.  He had difficulty opposing the first 
and fifth digits mainly due to problems with the fifth.  He 
seemed to have problems with the longer flexors of the left 
hand, even more than with his intrinsic muscles.  There was 
no particular tenderness at the wrist, but somewhat more 
proximally in the volar forearm or about two centimeters 
proximal to the wrist, there was a region of tenderness about 
the area of scarring with shock-like radiation to the more 
ulnar or medial volar palm and digits, especially the fourth 
and fifth digits.  Sensory examination revealed decreased 
response to pin prick, temperature and light touch over the 
left forearm medial to the scarred areas.  There was a lesser 
degree of sensory decrease over his hypothenar eminence and 
fifth and medial fourth digits.  Sensation was otherwise good 
in his left upper extremity, and only slightly decreased over 
the dorsal aspect of the right forearm.  The impressions were 
old trauma to the left forearm with probable involvement of 
tendons and ulnar nerve with recent exacerbation; and 
probable early Parkinson's disease affecting primarily the 
right upper extremity with cerebrovascular disease.  

The RO noted that the physician did not have access to the 
veteran's claims folder prior to the VA examination.  
Accordingly, the claims folder and examination report were 
referred to the examiner for review.  After reviewing the 
report of EMG, the VA examiner disagreed in a January 1996 
letter with the conclusion that there was no entrapment 
syndrome, and concluded, based on the findings, that there 
were bilateral entrapment syndromes at the elbows.  
Reevaluation was suggested.  

The veteran provided testimony at a formal hearing before a 
VA hearing officer in January 1996.  He testified that while 
he earlier had some problems in cold weather, about five 
years prior to the hearing, be began getting sharp pains.  
His left hand kept flying open.  This prevented him from 
working as a golf professional.  (Transcript, hereinafter T-
3)  The veteran stated that but for the arm condition he 
would have been able to play and teach golf for several more 
years.  (T-5).  

When the VA examined the veteran for compensation purposes in 
August 1996, he reported left arm incoordination, weakness 
and pain.  There were scars on the left distal forearm and 
shrapnel scars on the right forearm, right shoulder and left 
thigh.  Examination of the left hand showed motor testing to 
be 5/5 except for 3/5 on the 3rd, 4th and 5th fingers.  He 
was unable to grip due to flexion weakness in these fingers.  
Some atrophy of the left hypothenar muscles was present.  The 
diagnoses were left comminuted ulnar fracture with residual 
weakness, incoordination and pain; and left wrist 
degenerative joint disease.  

Several statements were received from a private physician.  
In November 1995, the physician noted the history of injury 
in service and indicated that, over the years, scar tissue 
had formed preventing the veteran from tightly closing his 
hand.  In addition, the veteran suffered a cardiac insult in 
June 1995, most likely secondary to a sick sinus syndrome.  
The veteran was now totally unable to function as a golf 
instructor, and, because of his cardiac status, was not a 
candidate for any exploratory surgical procedure.  In a 
November 1996 note, the private physician indicated that the 
veteran's cardiac disorder was in no way related to his war 
injury.

A statement from the veteran's former employer was received 
in February 1997.  He indicated that during the veteran's 
employment, it became increasingly noticeable that the 
veteran's war wound disability was having a devastating 
effect on his career as a Professional Golf Association (PGA) 
professional.  Near the end of the employer's tenure as 
General Manager, the veteran's teaching abilities had 
dwindled to nearly nothing, affecting his ability to generate 
an income.  

The veteran provided testimony at an additional hearing at 
the RO in February 1997.  He contended at that time that his 
service connected left arm disorder was causing his 
unemployability.  (T-1)  He stated that he was a golf 
professional for over 25 years, but was no longer able to 
hold a club.  (T 2-3)   He further testified that he tried to 
get other work in golf but was unable to secure such 
employment.  (T-13)  

In an October 1997 letter, a private physician stated that he 
had examined the veteran that month.  He noted the veteran's 
service connected injury to his left distal forearm, and that 
the veteran had been bothered by pain in the distal forearm 
and hand with cold weather.  Over the previous 10 years, he 
had progressive weakness in the left fingers, with numbness, 
rendering him unable to grip.  It was apparent to the 
examiner that the veteran was disabled from the open job 
market particularly in view of the fact that he taught golf.  
After reviewing the physical findings, the impression was 
ulnar mononeurapathy of the left upper extremity as a 
complication of prior traumatic war injury with permanent 
numbness and weakness in the distribution of the left ulnar 
nerve.  He concluded that the veteran had only 10-15 % of 
function of the ulnar innervated left hand muscles.  The 
examiner estimated that the veteran had at least 80-85% 
impairment of use of the left hand, which, in his opinion, 
rendered the veteran unemployable.  The physician further 
noted that the veteran's condition was not treatable from a 
surgical standpoint.  

The VA again examined the veteran for compensation purposes 
in February 1998, in compliance with the remand request.  It 
was noted that the examiner did not have available for review 
the veteran's claims folder or VA medical records.  The 
veteran indicated that he quit playing golf as a professional 
in 1988 and taught through 1995.  He stated that he quit 
playing because of some weakness and pain in the left hand 
and wrist, which precluded him from gripping a club.  He 
noted that he stopped teaching golf because the clubs would 
slip out of his fingers.  On examination, the veteran had a 
scar on the left lateral proximal forearm.  There was another 
depressed scar on the distal forearm near his wrist and 
several other old wounds on his upper arm.  The scars were 
all well-healed.  There was some pain with grasping and 
flexing fingers.  A wrist X-ray showed an old healed fracture 
of the left lower shaft of the ulnar and osteoarthritis of 
the radiocarpal joint.  Films of the forearm showed an old 
healed fracture of the lower shaft of the ulna.  The 
diagnoses were atrial fibrillation, controlled with 
medication, status post left distal ulnar fracture, well 
healed; osteoarthritis of the radiocarpal joint; and left 
wrist and hand weakness, with reduced mobility and sensory 
changes.  

The veteran was also afforded a hand, thumb and fingers 
examination at that time.  Inspection of the left distal 
forearm and wrist demonstrated a basically normal contour and 
alignment.  There was 2 1/2 inch scar along the volar ulnar 
aspect of the left distal forearm, along with a 3-inch scar 
on the dorsum of the forearm.  There was a 1.5 by 1.0 inch 
area of probable skin graft with adherence to tendons on the 
dorsum of the distal forearm just proximal to the wrist.  The 
veteran retained 45 degrees of volar flexion, right and 65 
degrees of volar flexion, left.  Dorsiflexion was to 55 
bilaterally.  Pronation and supination were to 90 degrees, 
each.  There was restricted finger motion, left equal to 
right.  There was weakness of adduction of the left fifth 
finger.  The diagnoses were residuals of a gunshot wound of 
the left forearm with loss of finger flexion and ulnar nerve 
neuropathy secondary to injury; compound fracture ulna, 
distal third; and status post skin graft dorsum of the left 
wrist.  

At that time, the veteran also received a peripheral nerve 
examination.  The claims folder was available for review.  He 
complained of increasing pain in the left wrist with 
limitation of his fingers on the left.  There was some 
atrophy of the hypothenar muscles on the left fifth digit.  
Range of motion of the fingers was decreased.  He was unable 
to approximate the thumb and fourth or fifth fingers of the 
left hand.  The impression was residuals of a gunshot to his 
left forearm with ulnar nerve neuropathy secondary to that 
injury, with loss of finger flexion in the left hand, 
particularly. 

Analysis

The initial question before the Board is whether the veteran 
has submitted well-grounded claims as required by 38 U.S.C.A. 
§ 5107.  The United States Court of Appeals for Veterans 
Claims has held that a well-grounded claim is one which is 
plausible, meritorious on its own or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
In this case, the veteran's statements concerning the 
severity of the symptoms of his service-connected 
disabilities that are within the competence of a lay party to 
report are sufficient to conclude that his claims are well 
grounded.  Proscelle v. Derwinski, 2 Vet. App. 629; Espiritu 
v. Derwinski,      2 Vet. App. 492 (1992).  No further 
development is necessary in order to comply with the duty to 
assist mandated by 38 U.S.C.A. § 5107(a).

Entitlement to a separate rating for scars of the left 
forearm

Service connection is already in effect for loss of use of 
the left hand and for residuals of a gunshot wound of the 
left forearm.  The veteran now contends that he should 
receive a separate rating for the scars of the left forearm, 
resultant from the gunshot wound in service.  

In determining if separate ratings are appropriate, the Court 
has set forth a number of conditions that must be met.  In 
Esteban v. Brown, 6 Vet.App. 259 (1994), the Court held that 
in determining if separate evaluations do not violate the 
prohibition against pyramiding, the critical element is that 
none of the symptomatology for any of the conditions is 
duplicative of or overlapping with the symptomatology of the 
other conditions. 

Under the provisions of 38 C.F.R. Part 4, Codes 7803, 7804 
and 7805 (1998), a compensable rating is appropriate for 
scars which are tender, painful, ulcerated, or productive of 
limitation of function.  In determining the proper rating 
under Diagnostic Code 5307, the key element is the degree of 
muscle injury, which turns on limitation of function.  Hence, 
considering the scars under limitation of function would be 
duplicative of or overlapping with the symptomatology to be 
considered under Diagnostic Code 5307.  Therefore, the Board 
must first determine if the scars are tender, painful, or 
ulcerated.  

Scarring was noted on examination in November 1995.  However, 
the scars were not described to be tender, painful or 
ulcerated.  These scars were again noted on examination in 
February 1998.  However, again no tenderness, pain or 
ulceration was reported.  In the absence of any such 
symptomatology, the Board finds no basis for a separate 
rating for the scars.  Rather, the Board concludes that it is 
appropriate to consider any loss of function resultant from 
the scars in rating the veteran under the provisions of 
Diagnostic Code 5307 (1998).  

Entitlement to a total rating based on individual 
unemployability 
due to service connected disabilities

A review of the evidence of record indicates that the veteran 
has a high school education and experience as a golf 
instructor.  He is reported to have last worked in November 
1995.  His service connected disabilities are loss of use of 
the left hand with moderate incomplete paralysis of the left 
ulnar nerve, rated 60 percent disabling; residuals of a 
gunshot wound of the left forearm with compound comminuted 
fracture of the lower one third with skin graft, rated 30 
percent disabling; and scars, residuals of gunshot wounds of 
the right arm and forearm, rated zero percent.  The combined 
schedular evaluation is 60 percent.  See 38 C.F.R. § 4.68.

Total disability evaluations for compensation are assigned, 
where the schedular rating is less than total, when the 
veteran is unable to secure or retain substantially gainful 
employment as a result of service-connected disability, 
without regard to age.  If only one such disability is 
present, it must be rated 60 percent or more; if there are 
two or more such disabilities, one must be rated at least 40 
percent and the combined rating must be 70 percent or more. 
38 C.F.R. §§ 3.340, 3.341, 4.16(a), 4.19.  In this regard, 
the Board notes that his service connected disabilities 
include loss of use of the left hand with moderate incomplete 
paralysis of the left ulnar nerve, rated 60 percent 
disabling.  Hence, the veteran meets the schedular criteria 
for consideration of a total rating based on individual 
unemployability.  

Age may not be considered as a factor in evaluating service- 
connected disability and unemployability, and service- 
connected claims, associated with advancing age or 
intercurrent disability, may not be used as a basis for total 
disability rating.  Age, as such, is a factor only in 
evaluating a disability not resulting from service, i.e., for 
the purposes of pension. 38 C.F.R. § 4.19.

The sole fact that a claimant is unemployed is not enough.  A 
high rating in itself is recognition that the impairment 
makes it difficult to obtain and keep employment. The 
question is whether the veteran is capable of performing the 
physical and mental acts required by employment, not whether 
the veteran can find employment. See 38 C.F.R. § 4.16(a) 
(1992).

A review of the evidence of record indicates that the veteran 
has significant disability of the left arm, ultimately 
resulting in loss of use of the arm.  However, the veteran 
has no compensable disorders of any other system.  In 
particular, no service connected respiratory, cardiac or 
psychiatric disabilities, such as to preclude employment, are 
present.  The veteran has correctly pointed out that his 
service connected disabilities prevent him from continuing 
his employment as a golf professional.  However, he has not 
presented evidence that he is precluded from all forms of 
substantially gainful employment, not requiring strenuous 
manual labor.  The fact that the veteran is precluded from a 
particular type of employment, the Board concludes, is not 
sufficient to warrant a total rating based on individual 
unemployability.  Moreover, as noted, the fact that the 
veteran is currently unemployed is not sufficient, in the 
absence of a showing that his service connected disabilities 
would preclude all forms of employment, to support a total 
rating.  Under such circumstances, the veteran's claim for a 
total rating based on individual unemployability is not 
appropriate.  

In making this determination, the Board has considered the 
conclusions reached by the private physician that the veteran 
is unemployable as a result of his service connected left arm 
disorder.  The Board must afford such an opinion substantial 
probative weight.  It is apparent from a review of that 
examination report and the opinion contained therein that the 
conclusion was predicated on a determination that the veteran 
could not be employed as a golf professional.  In this 
regard, he specifically added that the veteran was disabled 
on the open market, particularly because he taught golf.  As 
noted, for a total rating based on individual unemployability 
to be granted, it must be demonstrated that the veteran is 
precluded from all forms of gainful employment, and not 
prevented from working in a particular field.  Accordingly, 
in view of the fact that the private physicians opinion was 
based, at least in part on the veteran's inability to work as 
a golf professional, the Board concludes that this opinion 
does not outweigh the fact that the veteran has no other 
substantial disabilities which would preclude sedentary 
employment.  


ORDER

A separate rating for scars of the left forearm is denied.  A 
total rating based on individual unemployability due to 
service connected disabilities is denied.  



		
	James R. Siegel
	Acting Member, Board of Veterans' Appeals

 

